Case 1:20-cv-04785-JSR Document 11 Filed 07/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Case No. 20-cv-4785-JSR.
JONATHAN PACIULLO,

Plaintiff,
- against -
MOTHER BRAND LLC

Defendant,

 

 

(PROPOSED) ORDER
Because the parties have reached a settlement in principle, the Court hereby
administratively dismisseg the above-captioned case with the right to reopen the case

within 30 days if the parties have not submitted a notice of voluntary dismissal,

 

SO ORDERED:

 
